Title: From George Washington to Jonathan Trumbull, Sr., 17 December 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge 17th Decemr 1775

I yesterday received the inclosed information from several persons, who lately came out of Boston, which, I thought it my duty, to transmit to you—Whether these Troops are embarked I cannot undertake to say; but if they are it is more than probable, that their destination may be very different from what they gave out in Boston, and that that was only used as a feint—It is certain that several Ships sailed from thence yesterday morning. I am Sir Your most obedient Servant

Go. Washington


P.S. Brigadier General Prescot as it is said, having treated Colo. Allen with much severity, I beg your particular attention lest he should escape.

